Gill, J.
Plaintiff, a physician, sued the defend*- nt on a promissory note given for alleged medical services, *61The defense was, that at the date of the services, as well as at the time the note was made, defendant was a minor, residing with, working for and being supported by his widowed mother. The judgment below was for the defendant, and plaintiff appealed.
The evidence of defendant Connelly stands undisputed. He testified as follows: “I was born May 16, 1868, and was an infant under the age of twenty-one years, being seventeen years old when the services sued for in this case were rendered by the plaintiff, and at that time was living with my mother on a farm in Linn county, Missouri. I had always lived with my mother, and had never done any business on my' own account or for myself, but was working for my mother on the farm. My mother was a widow. I had no legally appointed guardian at the time. I also lived with my mother on a farm at the time plaintiff attended me as a physician. I did not send for plaintiff to come and see me, but he was sent for by my mother to see me and other members' of the family who were sick at the same time.”
Upon such a showing as this, the finding and judgment must necessarily have been for the defendant. Admitting the services performed, and the medicine furnished to come within the term necessaries, yet for these, under the above facts, the infant’s widowed mother was bound, and it seems she so regarded her duty, since the evidence shows she requested the same, and they were clearly supplied on her credit. Schouler, Dom. Rel., sec. 413; Guion v. Guion’s Adm’r, 16 Mo. 52; Tetherow v. Railroad, 98 Mo. 84.
The judgment being for the right party on the admitted facts is affirmed.
All concur.